— In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the Department of Housing Preservation and Development of the City of New York, dated March 16, 1984, which denied a protest and affirmed an order of a district rent director granting the landlord’s application to decontrol the petitioner’s apartment, the petitioner appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated August 29, 1984, which dismissed the petition.
Appeal dismissed as academic, without costs or disbursements.
The tenant has vacated the apartment. Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.